                                                            1   MELANIE D. MORGAN, ESQ.
                                                                Nevada Bar No. 8215
                                                            2   SCOTT R. LACHMAN, ESQ.
                                                                Nevada Bar No. 12016
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, NV 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: melanie.morgan@akerman.com
                                                            6   Email: scott.lachman@akerman.com
                                                            7   Attorneys for plaintiff and counter-defendant
                                                                Bank of America, N.A.
                                                            8
                                                                                                    UNITED STATES DISTRICT COURT
                                                            9
                                                                                                           DISTRICT OF NEVADA
                                                           10
                                                                BANK OF AMERICA, N.A.,                                Case No.: 2:18-cv-00384-RFB-NJK
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                                      Plaintiff,
                     LAS VEGAS, NEVADA 89134




                                                           12   v.
AKERMAN LLP




                                                                                                                      STIPULATION AND ORDER TO
                                                           13   ESTATES-UNIT OWNERS' ASSOCIATION;                     EXTEND DEADLINE TO OPPOSE
                                                                HAMPTON AND HAMPTON COLLECTIONS                       MOTION FOR RECONSIDERATION
                                                           14   LLC; and SATICOY BAY LLC SERIES 18 VIA
                                                                VISIONE 10104;                                        [ECF NO. 62]
                                                           15
                                                                                      Defendants.
                                                           16

                                                           17   SATICOY BAY LLC SERIES 18 VIA VISIONE
                                                                10104,
                                                           18
                                                                                      Counterclaimant,
                                                           19
                                                                v.
                                                           20
                                                                BANK OF AMERICA, N.A.,
                                                           21
                                                                                      Counter-defendant.
                                                           22

                                                           23                Plaintiff and counter-defendant Bank of America, N.A. (BANA) and defendant and

                                                           24   counterclaimant Saticoy Bay LLC Series 18 Via Visione 10104 respectfully submit the following

                                                           25   stipulation to allow BANA fourteen additional days to oppose Saticoy Bay's motion for

                                                           26   reconsideration, ECF No. 62.

                                                           27                This court granted BANA summary judgment on its second claim for relief and declared

                                                           28   defendant Estates-Unit Owners' Association's foreclosure sale did not extinguish BANA's deed of trust
                                                                                                                 1
                                                                49520324;1
                                                            1   on June 12, 2019. (ECF No. 58.) The clerk entered judgment on June 17, 2019. (ECF No. 59.)

                                                            2   Saticoy Bay moved to reconsider on July 15, 2019. (ECF No. 62.) BANA's opposition is due July 29,

                                                            3   2019.

                                                            4                BANA and Saticoy Bay stipulate BANA shall have until August 12, 2019 to oppose Saticoy

                                                            5   Bay's motion to reconsider, ECF No. 62. The parties make this stipulation to allow BANA additional

                                                            6   time to prepare its opposition briefing. This is the parties' first request to extend the opposition

                                                            7   briefing deadlines. This stipulation is not made to cause delay or prejudice to any party.

                                                            8
                                                            9   AKERMAN LLP                                          ROGER P. CROTEAU & ASSOCIATES,
                                                                                                                     LTD.
                                                           10
                                                                 /s/ Scott R. Lachman, Esq.                           /s/ Roger P. Croteau, Esq.
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                MELANIE D. MORGAN, ESQ.                              ROGER P. CROTEAU, ESQ.
                                                                Nevada Bar No. 8215                                  Nevada Bar No. 4958
                     LAS VEGAS, NEVADA 89134




                                                           12
                                                                SCOTT R. LACHMAN, ESQ.                               TIMOTHY E. RHODA, ESQ.
AKERMAN LLP




                                                           13   Nevada Bar No. 12016                                 Nevada Bar No. 7878
                                                                1635 Village Center Circle, Suite 200                9120 W. Post Road, Suite 100
                                                           14   Las Vegas, Nevada 89134                              Las Vegas, Nevada 89148
                                                           15   Attorneys for plaintiff and counter-defendant        Attorneys for defendant and counterclaimant
                                                                Bank of America, N.A.                                Saticoy Bay LLC Series 18 Via Visione 10104
                                                           16

                                                           17

                                                           18                                                         IT IS SO ORDERED.

                                                           19
                                                                                                                      ________________________________
                                                                                                                      ______________________________________
                                                           20                                                         UNITED STATES
                                                                                                                      RICHARD         DISTRICT COURT
                                                                                                                                 F. BOULWARE,     II JUDGE
                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                           21
                                                                                                                      DATED this
                                                                                                                      DATED:     23rd day of July, 2019.
                                                                                                                             _______________________________
                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                 2
                                                                49520324;1
